DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II (claims 1-17) in the reply filed on 05/12/ 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Honjo et al (US 2019/0304526).
Regarding claim 1, Honjo (Fig. 2) discloses a magnetic device comprising: a magnetoresistive effect element, the magnetoresistive effect element including: a first nonmagnet 12 (i.e., MgO, 0054]); a second nonmagnet 22 ([0062]); a first ferromagnet 21 between the first nonmagnet 12 and the second nonmagnet 22; a third nonmagnet 14 including a rare-earth oxide ([0057]), the second nonmagnet 22 between the first ferromagnet 21 and the third nonmagnet 14; and a fourth nonmagnet 23 ([0062]) between the second nonmagnet 22 and the third nonmagnet  14and including a metal ([0068]).

Regarding claim 5, Honjo further discloses the fourth nonmagnet 23 is a metal made of Ta ([0055]) and the first nonmagnet 12 is an insulating made of MgO ([0054]).
Honjo does not disclose the fourth nonmagnet has a resistance value that is a tenth or less of a resistance value of the first nonmagnet.
However, it has been held that “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In this case, because both the fourth nonmagnet 
Regarding claims 11-17, Honjo (Fig. 2) further discloses: the first ferromagnet  21 includes at least one element selected from iron (Fe), cobalt (Co), and nickel (Ni) ([0055]); the magnetoresistive effect element further includes a second ferromagnet 11 (0053]), the first nonmagnet 12 between the first ferromagnet 21 and the second ferromagnet 11; and the first ferromagnet 21 has a first resistance value in accordance with a first current from the first ferromagnet to the second ferromagnet (Fig. 3a, “Low resistance state”), and a second resistance value in accordance with a second current from the second ferromagnet to the first ferromagnet (Fig. 3b, “High resistance state”); the second ferromagnet 11 includes at least one element selected from iron (Fe), cobalt (Co), and nickel (Ni) ([0053]); the first resistance value (Fig. 3a, “Low resistance state”)  is smaller than the second resistance value (Fig. 3b, “High resistance state”); the first ferromagnet 21 is above the second ferromagnet 11; the second nonmagnet  22 is under the fourth nonmagnet 23; and a switching element 56 (i.e., transistor, Fig. 6) coupled in series to the magnetoresistive effect element 10 to form a memory cell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHAT X CAO/           Primary Examiner, Art Unit 2817